DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/22 has been entered.
Allowable Subject Matter
Claims 1-9, 11-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1, data storage drives in the form of hard disk drives and/or solid-state drives and/or hybrid drives, each data storage drive comprising: an infrared (IR) light-emitting diode (LED) configured to externally transmit identifying information established by the data storage drive manufacturer to particularly identify the data storage drive.
	Claim 11, a plurality of data storage drives in the form of hard disk drives and/or solid-state drives and/or hybrid drives, each data storage drive comprising: an infrared (IR) light-emitting diode (LED) configured to transmit to outside of the data storage drive a carrier wave signal carrying a payload comprising identifying information from the manufacturer that particularly identifies the data storage drive.
	Claim 19, a plurality of data storage drives in the form of hard disk drives and/or solid-state drives and/or hybrid drives, each data storage drive comprising: means for transmitting from the data storage drive an infrared (IR) carrier wave signal carrying a payload comprising serial number information that particularly identifies the data storage drive.
	Nogi et al. (GB2185134A) is considered to be the closest prior art reference. The memory package unit 10 corresponds to the storage drive in the form of hard disk drive (see, Fig. 1). However, Nogi et al. differs from the claimed invention because Nogi et al. is designed for direct coupling of memory package unit 10 and the write/read apparatus 20. That is, Nogi et al. does not require to broadcast the identifying information of the memory package unit 10 for the system of Nogi et al. is one-on-one communication system. Nogi et al. does not teach the above limitation and cannot be modified to a multiple-to-one communication system.
	Froelich (US4829166) likewise is one-on-one communication system. Thus, fails to teach the above limitations. Froelich cannot be modified meet the above limitations.
	Brown et al. (US20180138975A1) is a multiple-to-one communication system. However, Brown et al. is a system for tracking a user with the IR transmitter 110 (see, Fig. 1A). That is, the data storage unit 112 cannot replaced with hard disk drive, SSD or hybrid drives. For, the purpose of the data storage unit 112 is not for mass data storage. Thus, Brown et al. fails to teach the above limitations and cannot be modify to teach above limitations.
	The examiner found no suggestions or motivations to combine the similar teaching from the prior arts made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636